United States Court of Appeals,

                                  Fifth Circuit.

                                   No. 91–9529

                              Summary Calendar.

              Julia Brumfield SIMS, Plaintiff–Appellant,

                                        v.

     MONUMENTAL GENERAL INSURANCE COMPANY, Defendant–Appellee.

                                  May 11, 1992.

Appeal from the United States District Court for the Eastern
District of Louisiana.

Before JONES, DUHÉ, and WIENER, Circuit Judges.

      DUHÉ, Circuit Judge:

      This case requires us to decide whether a man's hanging

himself by the neck in order to restrict the flow of oxygen to his

brain is an intentionally self-inflicted injury within the meaning

of   an   exclusion    to   his    insurance   policy.      We   hold   that    he

intentionally injured himself, even though he did not mean to kill

himself, and that his death is not covered by the policy.                      The

judgment of the district court is affirmed.



                                        I.

      The relevant facts are not disputed. William P. Brumfield was

discovered strangled to death in his home.               He hanged himself by

the neck so the flow of oxygen to his brain would be restricted;

he enjoyed this practice and its concomitant activities,1 and he

apparently had engaged in it several times before.                  This time,


      1
       This practice is known as "autoerotic asphyxiation."
however, he died.           The parties agree that his death was not the

result of suicide, foul play, or natural causes.



       Mr. Brumfield was covered by an insurance policy originally

issued by Monumental Life Insurance Company and later assumed by

Monumental General Insurance Company. The policy covers accidental

death      that   does    not    result    from    intentionally      self-inflicted

injury.         Julia Brumfield Sims, Mr. Brumfield's sister and the

beneficiary under the policy, claims that $150,000 is due under the

policy, but Monumental denied her claim on the grounds that Mr.

Brumfield's       death     was    not     accidental    and    resulted    from    an

intentionally self-inflicted injury.



       Mrs. Sims sued Monumental.                 On cross-motions for summary

judgment, the district court rendered judgment for Monumental.

Sims       v.   Monumental       Gen.     Life    Ins.   Co.,   778 F. Supp. 325

(E.D.La.1991).2          Mrs. Sims now appeals.



                                            II.

           Summary judgment is appropriate if the record discloses "that

there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law."

Fed.R.Civ.P. 56(c).             In reviewing the summary judgment, we apply

the same standard of review as did the district court.                     Waltman v.

International Paper Co., 875 F.2d 468, 474 (5th Cir.1989);                       Moore

       2
      The district court was mistaken when it referred to the
Defendant as Monumental General Life Insurance Company. See 1 Rawle
112–13.
v.   Mississippi    Valley    State    Univ.,   871 F.2d 545,    548    (5th

Cir.1989).     The pleadings, depositions, admissions, and answers to

interrogatories, together with affidavits, must demonstrate that no

genuine issue of material fact remains.          Celotex Corp. v. Catrett,

477 U.S. 317, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986).                To that end

we must "review the facts drawing all inferences most favorable to

the party opposing the motion."        Reid v. State Farm Mut. Auto. Ins.

Co., 784 F.2d 577, 578 (5th Cir.1986).           If the record taken as a

whole could not lead a rational trier of fact to find for the

nonmoving party, there is no genuine issue for trial.                Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106
S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986).               Because we only need

apply the unambiguous policy language to undisputed facts, this

case is well suited to summary judgment.



                                      III.

       Mr. Brumfield's policy excludes "any loss resulting directly

or indirectly, wholly or partly from:                 1. Suicide or attempt

thereat or intentionally self-inflicted injury occurring while sane

or insane."     1 Rawle 121.    The issue is whether Mr. Brumfield's death

"result[ed] directly or indirectly, wholly or partly from ... [an]

intentionally self-inflicted injury."             The parties agree that

Louisiana law applies in this diversity case.



      In Louisiana, someone is said to have acted intentionally

"where   the    actor   entertained     a    desire    to   bring    about   the

consequences that followed or where the actor believed that the
result was substantially certain to follow."   Bazley v. Tortorich,

397 So. 2d 475, 481 (La.1981).   Mr. Brumfield desired to partially

strangle himself.    The partial strangulation that he apparently

achieved on previous occasions was intentional and self-inflicted.

The only question is whether partial strangulation is an injury.



     According to the undisputed opinion of Monumental's expert,

the type of strangulation desired by Mr. Brumfield damages tissues

in the neck and deprives the brain of valuable oxygen.    2 Rawle 242.

If Mr. Brumfield came before this Court and proved that a robber

had partially strangled him, we would have no trouble holding that

Mr. Brumfield had been injured and that the robber should be held

criminally liable.    Two state supreme courts have so held.    See

State v. Schad, 470 P.2d 246, 250 (Utah 1970) (affirming second

degree murder conviction because the victim's life was greatly

endangered even though only partial strangulation was intended);

State v. Schad, 163 Ariz. 411, 418, 788 P.2d 1162, 1169 (1989)

(affirming death sentence partly based on same), aff'd sub nom.

Schad v. Arizona, ––– U.S. ––––, 111 S. Ct. 2491, 115 L. Ed. 2d 555

(1991).   In the words of a court facing an issue identical to ours,

"it continues to be an injury even when it is self-inflicted."

Sigler v. Mutual Benefit Life Ins. Co., 506 F. Supp. 542, 545

(S.D.Iowa), aff'd, 663 F.2d 49 (8th Cir.1981).



     That Mr. Brumfield only intended partial strangulation and did

not intentionally kill himself does not avail Mrs. Sims.        The

policy in this case not only excludes suicide, but also any loss
(including death) "resulting directly or indirectly, wholly or

partly from ... [an] intentionally self-inflicted injury." Partial

strangulation is an injury in and of itself. His death "result[ed]

directly or indirectly, wholly or partly from" that intentionally

self-inflicted injury.



       An analogy is helpful.       If Mr. Brumfield had been a member of

a fraternal organization that required him to brand his forearm,

and he did so, any loss arising from the branding would be

excluded.      For instance, although he only intended to burn the

insignia      of    the   organization       onto    his     skin,     he   might

unintentionally burn into his muscle and do serious damage to his

arm.       He intended some injury, but another, unintended injury

resulted.     The loss would not be covered the policy at issue here.



       Our    decision    is   in   accord    with   the     Eighth    Circuit's

application of Iowa law to an identical case.              Sigler, 663 F.2d 49

(affirming summary judgment for defendant). The Fourth Circuit has

reached the same result in two cases decided under Virginia law,

although that court held that the deaths were not accidental (an

issue we do not reach3).       International Underwriters, Inc. v. Home

Ins. Co., 662 F.2d 1084 (4th Cir.1981); Runge v. Metropolitan Life

Ins. Co., 537 F.2d 1157 (4th Cir.1976).                    The opinion of the

intermediate       appellate   court   in    Wisconsin,     which     reached   an


       3
      Because we have decided that coverage was excluded under
the "intentionally self-inflicted injury" provision, we need not
decide whether his death was "accidental" within the meaning of
the policy.
opposite result in a similar case, does not inform our analysis

because it, like the Fourth Circuit, only addressed the issue

whether the death was "accidental."                  See Kennedy v. Washington

Nat'l Ins. Co., 136 Wis. 2d 425, 401 N.W.2d 842, 846 (Ct.App.1987).

The    policy   in     that   case    apparently       had    no   exclusion    for

intentionally self-inflicted injury.                See id.   See generally Alan

Stephens,   Annotation,       Accident    or    Life    Insurance:      Death    by

Autoerotic Asphyxiation as Accidental, 62 A.L.R. 4th 823 (1988).



       The only case cited by Mrs. Sims that holds that partial

strangulation     is    not   an     injury    is    Connecticut    General    Life

Insurance Co. v. Tommie, 619 S.W.2d 199 (Tex.Civ.App.—Texarkana

1981, writ ref'd n.r.e.).          That case, however, was in an entirely

different procedural posture than the instant case. In Tommie, the

Texas intermediate appellate court was reviewing a jury finding

that partial strangulation did not constitute an injury under Texas

law.   The Texarkana court, constrained by its standard of review,

held that "some probative evidence" introduced in the trial court

tended to support the jury's finding, which the appellate court was

therefore required to affirm.           Id. at 203.      The record in the case

at bar, however, does not raise any genuine issue of material fact,

even when viewed in the light most favorable to Mrs. Sims.                      See

Celotex Corp. v. Catrett, 477 U.S. 317, 106 S. Ct. 2548, 91 L. Ed. 2d
265 (1986);     Reid v. State Farm Mut. Auto. Ins. Co., 784 F.2d 577,

578 (5th Cir.1986).



                                        IV.
     No genuine issues of material fact remain, and Monumental is

entitled to judgment as a matter of law.    Mr. Brumfield's death

resulted from an intentionally self-inflicted injury, and his death

is not covered by the Monumental policy.      The judgment of the

district court is therefore



     AFFIRMED.